DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         TEMITOPE EPOYUN,
                             Appellant,

                                     v.

               PMI MORTGAGE INSURANCE COMPANY,
                           Appellee.

                              No. 4D17-3746

                              [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 14-
011468(13).

   Roshawn Banks of The All Law Center, PA, Plantation, for appellant.

  Walter L. Sanders of Walter L. Sanders, P.A., North Venice, for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST, JJ., and ARTAU, EDWARD L., Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.